NO. COA13-1230

                  NORTH CAROLINA COURT OF APPEALS

                       Filed: 2 September 2014


CARLTON CLARK, JR.,
     Plaintiff,

    v.                                   Hoke County
                                         No. 09-CvD-1062
SUSAN BELMAIN DYER,
     Defendant.


    Appeal by   plaintiff from Equitable           Distribution    Judgment

entered 7 February 2013 by Judge John H. Horne, Jr. in District

Court, Hoke County.   Heard in the Court of Appeals 6 March 2014.


    Ferrier Law, P.L.L.C.,         by    Kimberly     M.   Ferrier,     for
    plaintiff-appellant.

    No appellee brief filed.


    STROUD, Judge.


    Plaintiff appeals equitable distribution judgment.             For the

following reasons, we remand in part and affirm in part.

                         I.      Background

    In   this   appeal    from     the     trial     court’s      equitable

distribution judgment, plaintiff’s arguments can be summarized

as a claim that the trial court gave defendant the gold mine,
                                        -2-
while he got the shaft.1          We disagree and affirm, but for the

reasons explained below, we remand for additional findings of

fact and conclusions of law as to two issues and correction of

an typographical error and miscalculations.

    “The parties met in the early spring of 2004” at Chrome’s

Bar and Grill in Fayetteville, where “plaintiff was a patron and

customer” and defendant was working as a bartender. The parties

began dating, and defendant became pregnant with the parties’

first   child   in   May   of   2004.         The   parties   had   two   children

together, born in 2005 and 2006.                    After the birth of their

second child, in 2006, the parties married; they separated on 23

June 2009, and divorced on 14 March 2011.

    Plaintiff owned and operated a sole proprietorship known as

“Air Tech” prior to, during, and after the marriage, and the

parties either separately or together during the marriage owned

substantial     bank   accounts,        personal      property,     and   several



1
  As stated by Jerry Reed, who wrote, She Got the Goldmine (I Got
the Shaft), a country song which addresses some of the legal
aspects of divorce:   “‘Goodbye, turkey. My attorney will be in
touch.’ So I decided right then and there I was gonna do what’s
right[.] Give 'er her fair share but, brother, I didn't know her
share was gonna be that much. She got the goldmine . . . I got
the shaft. . . . They split it right down the middle, And then
they give her the better half.”        Jerry Reed, She Got the
Goldmine (I Got the Shaft), on The Man with the Golden Thumb
(RCA Records 1982).
                                         -3-
parcels of real property.           On 18 December 2009, plaintiff filed

a   complaint     which    included     claims   for   divorce         from    bed   and

board,     a     paternity      test,    child     custody,        and        equitable

distribution. Thereafter, defendant filed an amended answer and

counterclaimed for divorce from bed and board, post-separation

support, permanent alimony, child custody and child support, and

equitable distribution.

      On 17 November 2010, the trial court entered a                            Consent

Order    awarding    child     support   to    defendant,        interim      equitable

distribution, and dismissing defendant’s counterclaims for post-

separation support and alimony.                On 7 February 2013, the trial

court     entered        the   equitable       distribution        judgment          (“ED

Judgment”)       which    plaintiff     appealed.2         The    ED    Judgment      is

approximately 30 pages long and contains over 90 findings of

fact;    thus,    for    brevity,   efficiency,      and    clarity      we    discuss

below only those findings of fact necessary for an understanding



2
  The ED Judgment found as fact that the parties were “divorced
on March 14, 2011” and that both children are children of “the
parties[.]”    As we have already noted, the consent order
dismissed defendant’s counterclaims for post-separation support
and alimony.    The interim equitable distribution order also
found as fact that “[a]ll issues relating to alimony, child
custody, child support, and attorney’s fees incurred by the
defendant in connection with the issues relating to child
custody, visitation, and support have been previously resolved
by prior orders of this court.” Thus, equitable distribution is
the only claim at issue between the parties on appeal.
                                   -4-
of the arguments before this Court.

                       II.     Standard of Review

                The standard of review on appeal
                from a judgment entered after a
                non-jury trial is whether there is
                competent evidence to support the
                trial court’s findings of fact and
                whether the findings support the
                conclusions of law and ensuing
                judgment.     The     trial     court’s
                findings of fact are binding on
                appeal   as     long    as    competent
                evidence supports them, despite
                the existence of evidence to the
                contrary.
                The trial court’s findings need
                only be supported by substantial
                evidence to be binding on appeal.
                We    have     defined      substantial
                evidence as such relevant evidence
                as a reasonable mind might accept
                as    adequate      to     support    a
                conclusion.
                As to the actual distribution
                ordered by the trial court, when
                reviewing          an         equitable
                distribution order, the standard
                of   review     is    limited    to   a
                determination of whether there was
                a clear abuse of discretion.          A
                trial court may be reversed for
                abuse of discretion only upon a
                showing    that    its   actions    are
                manifestly unsupported by reason.
           The trial court’s unchallenged findings of
           fact are presumed to be supported by
           competent evidence.

Peltzer v. Peltzer, ___ N.C. App. ___, ___, 732 S.E.2d 357, 359–

60   (citations,   quotation    marks,   and   brackets   omitted),   disc.
                                   -5-
rev. denied, 366 N.C. 417, 735 S.E.2d 186 (2012).

              III. Observations Concerning This Appeal

    This case does not, as did Hill v. Hill, “embody all of the

flaws that could possibly create an abominable appeal of an

equitable distribution judgment,” but it does embody many of

them, and adds on a few more for good measure.          ___ N.C. App.

___, ___, 748 S.E.2d 352, 355 (2013) (emphasis added).          As in

Hill, “[t]he defendant filed no brief.”      Id.   at ___, 748 S.E.2d

at 355.      “The order of the trial court combines evidentiary

findings of fact, ultimate findings of fact, and conclusions of

law” although here there was some “attempt to make them separate

portions of the order.”       Id. at ___, 748 S.E.2d at 356.         “The

brief of appellant is replete with inaccurate references to the

record and transcript.”      Id.   Mostly, here the brief refers only

to the testimony in the transcript which is most useful and

convenient    to   support   plaintiff’s   argument,   but   fails    to

specifically reference the detailed exhibits presented at trial

by both parties; without a brief from defendant, we have done

our best to find the relevant documents.           “In many instances

there are no references to where the factual assertions are to

be found in the record or transcript, in violation of Rule 28(e)

of the Rules of Appellate Procedure.”      Id. at ___, 748 S.E.2d at
                                         -6-
356.

       Throughout     plaintiff’s        brief,      he   has     commingled      his

arguments and issues, much as he seems to have commingled his

separate, marital, and business funds during the marriage, thus

rendering   it   difficult        for    us    to   discern     exactly    what   his

argument    is   as   to   many    of    the    trial     court’s   findings      and

conclusions.      Plaintiff seems to realize this, as he prefaces

his arguments by stating that he “recognizes a mere broad brush

approach and a single assignment of error to the 7 February 2013

Equitable Distribution Judgment . . . is not appropriate, but

with humble respect, Plaintiff does take issue with the entire

Judgment and all of the Findings of Fact, Conclusions of Law and

the Order.”      Plaintiff then proceeds to present ten relatively

specific issues focusing on particular items of property or debt

with a final issue entitled “ADDITIONAL ASSIGNMENTS OF ERROR” in

which    plaintiff    expresses         general     displeasure     with    various

pretrial rulings of the trial court, several discovery issues

which were not preserved for appeal, and the fact that the trial

court found much of defendant’s evidence more credible than his

own. Yet we must address plaintiff’s arguments in some logical

manner, within the applicable legal standards of review, so we

have reorganized his issues into three categories and will try
                                                 -7-
to    address     his    arguments,             which       are    raised      in       scattershot

fashion,    as    they       relate       to    each       of    the   trial      court’s     three

required     tasks           in     equitable          distribution:           classification,

valuation, and distribution.

        And in addition to these flaws, the plaintiff’s contempt

and disdain for defendant is expressed throughout his brief.                                       Of

course, it is clearly expressed throughout the record of this

contentious case as well.                      In fact, defendant filed a Rule 11

motion     addressing             the    disparaging            statements        about    her     in

several motions which were filed for the purpose of “harass[ing]

and     injur[ing]”          her,       and,    in     addition,        have       no     relevance

whatsoever to the equitable distribution case.                                 Plaintiff seems

fixated    on     the    circumstances                of    the    inception        of     his    and

defendant’s relationship back at Chrome’s Bar and Grill, but

that has no relevance to this case or this appeal.                                   We will not

address plaintiff’s many                  general          grievances against             defendant

which    litter    the        record       and       brief,       except     to     say    that    an

appellate brief is no place for such nonsense.

                                    IV.    Classification

      Plaintiff argues that the trial court improperly classified

several    items        of    property          and    debts.          One     of       plaintiff’s

arguments as to classification arises repeatedly throughout his
                                      -8-
brief, so we will address it first as we can easily dispense

with    it.    Plaintiff    places    great   emphasis    upon     defendant’s

pretrial      stipulation   which    he   characterizes   as   a   stipulation

that “she made no financial contributions of any kind to the

Plaintiff or to his separate properties prior to or during the

marriage.”      As plaintiff raises this argument more than once, we

will address this stipulation and its relevance in more detail.

       Defendant did stipulate to the following:

                   1.   Other   than  her   bank   account
              records, the defendant has not maintained
              any record of direct financial contributions
              to the household expenses, bills, and debts
              incurred by the parties during the course of
              their marriage.

                   2.   During the course of the marriage
              of the parties, the defendant did not make
              any direct financial contribution to the
              payment of any of the plaintiff’s separate
              debts which he had incurred prior to the
              marriage of the parties.

                   3.   During the course of the marriage
              of the parties, the defendant did not make
              any direct financial contribution toward the
              payment of the mortgage on the residence in
              which the parties resided during their
              marriage.

                   4.   During the course of the marriage
              of the parties, the defendant did not make
              any direct financial contribution toward any
              items purchased by the plaintiff for his use
              in his business known as “Air Tech”.

       Plaintiff argues that since defendant did not put any funds
                                            -9-
into the bank accounts used during the marriage she did not make

any contribution to the acquisition of or the reduction of the

debt    on    various        items     of   property.              Plaintiff        fails     to

appreciate         that   although     defendant       did       not    make   any    “direct

financial contributions” to various property from her own income

or   her     own    separate       funds    during     the       marriage,       plaintiff’s

income,      including       his     earnings        from    Air       Tech,     during      the

marriage,      is        marital     property,       and     his       “direct      financial

contributions” from his income during the marriage are marital

contributions. See N.C. Gen. Stat. § 50-20(b)(1) (2009).                                   Thus,

to the extent that plaintiff claims that there was no marital

contribution         to    the   acquisition      of    or       reduction     of    debt     on

various items of property during the marriage, his argument is

based      upon      a    misapprehension         of       the     law.          Plaintiff’s

contributions were marital contributions.                         See id.      We will now

address      plaintiff’s         arguments      as     to     classification          of     the

various items.

A.     Lakeview Drive Property

       Plaintiff first contends that “the trial court improperly

classified         and     improperly       valued      the       355     Lakeview         Drive

Property.”          (Original in all caps.)                  “Plaintiff takes issue

with” at least 25 findings of fact, but for most of them fails
                                         -10-
to make any argument as to what exactly his “issue” is; thus, we

will address only those “issue[s] for which plaintiff makes an

argument.

      Rather than quoting numerous pages of the judgment, we will

summarize the trial court’s findings about the Lakeview Drive

Property.       Defendant’s parents owned Greenbrier Estates, Inc.,

which owned a large tract of land that was subdivided into lots.

The   subdivision       was     owned   by     defendant’s             parents    or   their

corporation      for    at    least     30    to     35    years,       and     defendant’s

parents, sister, and brother-in-law all lived on the same lake.

For years prior to the marriage, defendant and her parents had

an understanding that one of the lakeside lots would be hers.

Ultimately,      on     10    January        2005,     prior       to     the     marriage,

defendant’s      parents        conveyed       two        lots    to      plaintiff      and

defendant,      as    tenants    in   common.        The    parties       then    discussed

placing a modular home on the lots and after extensive searching

and consideration, they jointly chose a model home from Siler

City and decided to place it upon the Lakeview Drive Property

lots.    Plaintiff never conveyed any intent that the modular home

placed   upon    the    Lakeview      lots    would        be    his    home     but   always

referred to it as our home, at least until after the separation.

Defendant would never have agreed to place the modular home on
                                       -11-
the Lakeview Drive Property lots if she had known that plaintiff

may later claim that the modular home was his sole and separate

property.        Plaintiff provided funds to purchase the modular home

and to have it erected on the Lakeview Drive Property lots,

except     for    $5,000.00   which    defendant   contributed   towards    the

purchase of the home. Plaintiff took out a construction loan and

a conventional loan to pay for the modular home. During the

marriage, defendant did not pay the mortgage on the Lakeview

Drive Property and did not make direct financial contributions

to its acquisition except for the $5,000.00.               Up to this point

in   the    findings    of     fact,   defendant    has   made   no   specific

challenge to the findings, and thus these facts are binding on

appeal.     Allred v. Exceptional Landscapes, Inc., ___ N.C. App.

___, ___, 743 S.E.2d 48, 51 (2013) (“Unchallenged findings of

fact are presumed to be supported by competent evidence and are

binding on appeal.”)

     Defendant       does     specifically    challenge   finding     of   fact

number 38, which is:

             The   plaintiff  has   contended  that   the
             residence constitutes his separate property,
             under the source of funds rule, contending
             that the money for the residence came from
             the sale of certain property that he had
             owned on Water Street in Fayetteville, North
             Carolina. However, as to the lots upon which
             the home was constructed, they were clearly
                                     -12-
             a gift to both parties by the defendant’s
             parents prior to the marriage, and the
             parties incurred no debt in connection with
             the acquisition of the lots, nor did they
             pay any consideration for the lots. The deed
             for the two lots is dated January 10, 2005,
             and was recorded on January 11, 2005, in
             Book 652, at Page 376, Hoke County Registry,
             and the recorded deed indicates that no
             revenue stamps were purchased in connection
             with the recording of the deed, confirming
             that no consideration was paid.

    Plaintiff’s entire argument as to finding of fact 38 is:

“In Finding 38 the trial court identifies the ‘source of funds’

rule, that Plaintiff expended his own separate funds, but then

seems   to   indicate   that   the   ‘sources    of   funds’    rule   fails.”

However, this is a flawed argument because the trial court did

not “indicate that      the ‘sources of funds’            rule fails[,]” as

plaintiff argues, but rather did not find plaintiff’s evidence

regarding the source of the funds to be credible, as is made

clear in other findings of fact.            As such, plaintiff does not

argue that finding of fact 38 is not supported by the evidence,

but rather he challenges the trial court’s conclusion of law

regarding the classification of the Lakeview Drive Property.

    Plaintiff’s      argument    regarding      finding    of   fact   39   is

similar to his argument regarding finding of fact 38.                  Finding

of fact 39 is that

             [t]hereafter, the parties secured a loan for
                                          -13-
            the construction of the home on the lots, in
            the amount of $119,900.00, and the deed of
            trust securing the said loan was recorded on
            March 4, 2005, in the Office of the Hoke
            County Register of Deeds, in Book 659, Page
            367.

    Plaintiff argues only that the evidence does not support a

finding that the parties secured a loan, as the loan was only in

plaintiff’s name, but again, plaintiff’s actual argument is a

challenge    to    the    trial   court’s     conclusion         of    law   as    to   the

classification of the Lakeview Drive Property.

    In summary, the trial court concluded:                       The real property,

the two lots, owned by the parties as tenants in common and

acquired    prior    to    marriage,       are   not    marital;         they     are   the

separate jointly owned property of both parties.                        Plaintiff made

a gift of a one-half interest in the structures on the property,

including the home,         to defendant.           Plaintiff does not truly

challenge any of the findings of fact upon which the conclusions

regarding    the    Lakeview      Drive    Property     are      based,      but    argues

mostly     regarding      the     credibility      of      the        evidence.         The

unchallenged       findings       of   fact      support      the       trial      court’s

classification of the Lakeview Drive Property.

    Plaintiff does make a legal argument as well regarding the

Lakeview Drive Property, based upon McIver v. McIver, 92 N.C.

App. 116, 374 S.E.2d 144 (1988).                   Plaintiff argues that the
                                         -14-
trial court in McIver improperly “used a premarital relationship

and the fact that they were living together prior to marriage as

a   basis    to     classify    property      as   marital.”        McIver   bears   a

superficial factual resemblance to this case, at least to the

extent that the husband purchased a lakefront lot and home in

which the parties both lived in prior to their marriage, paid

for by funds from the sale of property the husband had owned

before the marriage, and a home the parties continued to live in

after their marriage, until their separation.                       McIver, 92 N.C.

App. at 117, 117-18, 374 S.E.2d at 146.

      In    McIver,       the   trial   court      found   that    the   husband   had

purchased, in his own name, the lakefront lot and mobile home in

contemplation        of   marriage,     the   parties      lived    there,   and   the

wife, both before and after the marriage, provided services of

upkeep and improvements of the property.                     Id. at 122-23, 374

S.E.2d      at    148.      Based   upon      these    facts,      the   trial   court

classified the lakefront lot and home as entirely marital.                         Id.

at 123, 374 S.E.2d at 148-49.              This Court reversed:

                      It appears from the record, as the
                 husband maintains, that the trial judge
                 improperly   relied    upon   the   parties’
                 premarital relationship--in particular, the
                 fact    that    they    lived   together--in
                 classifying certain property as marital. In
                 doing so, the judge operated under a
                 misapprehension of the law.
                                    -15-
                  Only married persons are afforded the
             protections of our equitable distribution
             statute.   That   statute     is    unambiguous:
             property must be acquired during marriage to
             be classified as marital property, and only
             marital property is subject to distribution.
             We decline to expand the Legislature’s clear
             definition of marital property to include
             property acquired prior to marriage.
                  The   record   shows    that   the   wife’s
             premarital   contributions     to   what   later
             became   the   marital    home    consisted   of
             services in the form of housekeeping, upkeep
             of the property, and helping to construct a
             seawall. Though we do not decide whether a
             spouse may have other remedies for services
             provided before marriage, the potential
             availability of equitable remedies--such as
             constructive    trust,      resulting     trust,
             recovery   in   quantum    meruit    or   quasi-
             contract--does    not     transform     property
             acquired   before    marriage     into   marital
             property subject to equitable distribution
             under Section 50-20.
                  Accordingly, we conclude that it was
             error for the trial judge to classify as
             marital any interest in property acquired
             before the parties were married but while
             they lived together.

Id. at 125-26, 374 S.E.2d at 150 (citations omitted).

     But what the trial court did in McIver is not what the

trial court did here.        Compare id.        In this case, it is clear,

and plaintiff does not seem to dispute, that the land itself is

separate property, as it was acquired prior to the marriage by

gift,   in   which   each   party   had    an   equal,   separate   interest.

There was no indebtedness on the land, and thus no potential
                                        -16-
marital contribution by payment of a loan on the land, and the

trial court classified the land itself as separate.                          But the

modular home was affixed to the land prior to the marriage, but

acquired, by payment of the loans, both prior to and during the

marriage, so any separate interests are mixed with a marital

interest; thus, the dispute is as to the classification of the

home, which was purchased and affixed to the land prior to the

marriage.       The   trial     court      did   not   find     that     defendant’s

services of pre-marital housekeeping gave her a marital interest

in the home, as did the trial court in McIver.                       Id. at 125-26,

374 S.E.2d at 148-49.           Here, the trial court concluded, “based

upon    the   totality     of   the    circumstances[,]”         that    “plaintiff

intended a gift to the defendant of a ½ interest in the home.”

These circumstances included, but were not limited to, the fact

that they placed the home on jointly owned land which had been

given to them by defendant’s parents and that they selected the

home together and treated and referred to the home as ours both

prior to and during the marriage.                  The trial court made many

detailed findings about circumstances of acquiring and erecting

the    home   which   we   will      not   quote    here,      and    they   are   not

effectively     challenged      by    plaintiff.       Thus,    the     legal   issue

presented is not a “source of funds” issue; the issue is whether
                                             -17-
the findings support the trial court’s conclusion that plaintiff

made a pre-marital gift of a one-half interest in the home to

defendant.

     Plaintiff’s brief fails to make any argument regarding the

issue of the pre-marital gift of the home, and defendant did not

file a brief with this Court. Since plaintiff has not presented

any argument that the trial court erred in its conclusion that

he made a gift of a one-half interest in the home to defendant,

he has waived this argument, and we will not construct this

argument for either party.                 Goodson v. P.H. Glatfelter Co., 171
N.C. App. 596, 606, 615 S.E.2d 350, 358 (2005) (“It is not the

duty of this Court to supplement an appellant’s brief with legal

authority    or    arguments         not    contained   therein.”)        Plaintiff’s

challenge to the classification of the Lakeview Drive Property

is therefore overruled.

B.   Duffie Road Property

     Plaintiff          next   contends      that    “the   trial    court      erred   by

failing   to   include         the   Duffie     Road    Property     in   the    marital

estate” or to distribute it.                 (Original in all caps.)         The trial

court   made      the    following         finding   regarding      the   Duffie    Road

Property:

                 43. In October of 2006, shortly before
            the marriage of the parties, the plaintiff
                                         -18-
             purchased two lots on Duffy [sic] Road in
             Hoke   County,   North  Carolina,    where   he
             operated a shop in connection with his
             refrigeration    installation    and     repair
             business.    The deed for this property was
             recorded on October 31, 2006, in the Office
             of the Register of Deeds of Hoke County, in
             Book 736, Page 1041, Hoke County Registry.
             The deed indicates that excise tax in the
             amount of $94.00 was paid in order to record
             the deed, indicating that the plaintiff had
             paid $47,000.00 for this property. Title to
             this property was placed in the plaintiff
             and the defendant, as joint tenants with
             right of survivorship, pursuant to North
             Carolina General Statute 41-2.

    The trial court’s findings of fact regarding the Duffie

Road Property are intermingled with findings of fact regarding

the Lakeview Drive Property, and at times it is not entirely

clear as to which property the trial court is referring in the

findings of fact.        It would appear that the trial court may have

simply considered the Duffie Road Property as separate property

of the parties, in which each party has a one-half interest, and

if so, the trial court’s failure to distribute this property

would   be    proper,     since    the     trial   court   cannot   distribute

separate     property.      Most    of     plaintiff’s     arguments   seek   to

compare the Duffie Road property to the Lakeview Drive Property,

although it is not clear to us why.                But it is true that the

trial court does not explicitly mention in its conclusions of

law or decree the classification, valuation, or disposition of
                                       -19-
the Duffie Road Property.             Because we are unable to discern

which of the trial court’s findings of fact apply to the Duffie

Road Property and how the trial court actually classified this

property, we are unable to review the ED Judgment, and we remand

to    the   trial   court     for     additional       findings     of    fact    and

conclusions of law regarding the Duffie Road Property.

C.    Plaintiff’s Business

      Plaintiff     next   contends     that    “the    trial     court   erred    by

including    the    plaintiff’s      separate       business    property    in    the

marital estate.”      (Original in all caps.) Plaintiff argues that

he “owned his businesses twenty seven years prior to marrying

the defendant.       The Plaintiff conducted businesses through his

[three] bank accounts . . . .                Plaintiff also owned equipment,

buildings and vehicles as a part of these businesses prior to

the   marriage.”     There    were    also     accounts   receivable       involved

which the trial court considered based primarily on plaintiff’s

own deposition testimony and personal financial statement which

“plaintiff prepared or had prepared[,]” and only he, his sister,

and his accountant had access to it.                    Ultimately, the trial

court classified and valued plaintiff’s businesses not as whole

business entities but by classifying, valuing, and distributing

their   components:          the    three    bank    accounts,     the    items    of
                                     -20-
equipment   such   as    forklifts   and    trailers,    and   the   accounts

receivable.

    Because the judgment addresses the business properties as

components, most of which are comprised of the bank accounts,

plaintiff’s arguments here address mainly the bank accounts and

centers on the “source of funds” rule and commingling:

            “Comingling   of   separate  property    with
            marital property, occurring during marriage
            and before date of separation, does not
            necessarily transmute separate property into
            marital property; transmutation would occur,
            however, if the party claiming the property
            to be his separate property is unable to
            trace the initial deposit into is [sic] form
            at the date of separation.”      Fountain v.
            Fountain, 148 N.C. App. 329, 333, 559 S.E.2d
25, 30 (2002).

    Plaintiff’s arguments are nearly impossible to follow, but

as best we can tell, they can be summarized this way:                he owned

his businesses prior to marriage; the bank accounts had certain

balances    on   the    date   of   marriage;   the     defendant    did   not

personally deposit any money into the bank accounts during the

marriage; and thus at least the amounts in the accounts as of

the date of marriage should be his separate property. There are

two problems with plaintiff’s arguments.          One is factual and the

other legal.
                                       -21-
    The    factual      issue    is   that    plaintiff   argues    before   this

Court that he himself testified at trial that “his sister cashed

his paychecks each week and put the cash in his drawer. . . .

His income from his business was not deposited back into his

business.”      The trial court did not find plaintiff’s claim as to

how he handled his funds to be credible.3                  Instead, the trial

court   found    that    “plaintiff     did    not    maintain    separate   bank

accounts     for     his        personal      expenditures       and    business

expenditures, but comingled his personal and business funds, as

well as his personal and business expenditures.”                       The trial

court   further     found   that      there    were    numerous    transactions

including deposits and withdrawals in all of the accounts during

the marriage.      The trial court also found that

           [f]unds were transferred among the aforesaid
           bank accounts, whenever one account needed
           funds, and there were surplus funds in
           another account.   The court finds from the
           testimony    of   Sieglenda    Melvin,   the
           plaintiff’s sister, in her deposition of
           January 17, 2011, that the bank accounts
           constituted one ‘big bucket’ and that the
           funds were all the plaintiff’s funds.




3
  For example, the trial court also found, and this finding is
not substantively challenged on appeal, that “[t]hough the
plaintiff testified he had income in the year 2009 of only
$12,028.00, he introduced evidence that for the same year, he
had personal expenditures in excess of $106,000.00.”
                                        -22-
     After many findings of fact regarding the bank accounts,

the trial court ultimately found as to the bank accounts:

                    68. The plaintiff has not traced the
               funds in the account at the time of the
               marriage into their form at the date of
               separation.   North Carolina General Statute
               50-20(b)(1) creates the presumption that all
               property in existence at the time of the
               separation is marital property, and as to
               the bank accounts, the plaintiff has failed
               to rebut that presumption. Therefore, the
               court classifies the funds in the bank
               accounts on the date of the separation as
               marital property.

     As    we    noted    above,   plaintiff     fails        to   appreciate    that

defendant need not personally contribute financially to the bank

accounts       during    the   marriage   to   create     a    marital      interest.

Plaintiff’s own earnings and efforts during the marriage created

the marital interest, see N.C. Gen. Stat. § 50-20(b)(1), and he

failed    to    present    sufficient     evidence   to       trace   his   separate

contributions.          Indeed, plaintiff has failed even in his brief

on appeal to articulate how the trial court could possibly trace

his pre-marital funds based upon the evidence presented, and the

findings of fact which the trial court made are fully supported

by the evidence.          We conclude that the trial court did not err

in classifying “the funds in the bank accounts on the date of

separation as marital property.”            This argument is overruled.

D.   Plaintiff’s Rental Property
                                        -23-
      Plaintiff contends that “the trial court erred by including

the separately owned rental property of the plaintiff in the

marital estate.” (Original in all caps.)                 The plaintiff directs

us   to     three   findings      of    fact     regarding      three      different

properties.         However,      the    trial      court     did    not     include

plaintiff’s “separately owned rental property” in the marital

estate.      The trial court actually found that two of the rental

properties      were   plaintiff’s       separate     property       and   one    was

defendant’s     separate    property     and      that      during   the    marriage

payments were made to reduce the debt on all the properties by

marital     contribution.      The      trial    court   determined        that   the

“[r]eduction in debt[,]” paid with marital funds, was marital

property, not the properties themselves, and the trial court

included only this “[r]eduction in debt” value as a marital

asset.      Accordingly, this argument is overruled.

E.    Credit for Debts

      Plaintiff contends that “the trial court erred by failing

to   give    plaintiff   credit    for    his    debt[,]”     (original      in   all

caps.) including credit cards, a line of credit, and defendant’s

attorney’s fees that he was ordered to pay.

1.    Credit Card and Line of Credit Debts

“Plaintiff takes issue with Finding 77[,]” which is as follows:
                                   -24-
                 77. The plaintiff has claimed that he
            had the following debts at the time of the
            separation of the parties:

                 Credit card debt                 $
            1,469.64
                 American Express credit card     $
            89.95
                 American Express credit card     $
            388.43
                 Credit line                      $
            9,311.00

                 However,   since  the  plaintiff  used
            credit cards both in connection with his
            business, as well as for personal expenses,
            the court finds that the plaintiff has not
            met his burden of proof of showing that the
            said debts are marital debts, and will not
            consider the said debts in the distribution
            of the marital property.

    Plaintiff first argues that he cannot figure out where the

numbers listed for these debts came from, which is presumably an

argument that these findings of fact are not supported by the

evidence.     Yet the trial court also found, and plaintiff does

not challenge that “plaintiff has not met his burden of proof of

showing that the said debts are marital debts, and will not

consider     the   said   debts   in   the   distribution   of   marital

property.”

    “In a non-jury trial, where there are sufficient findings

of fact based on competent evidence to support the trial court’s

conclusions of law, the judgment will not be disturbed because
                                       -25-
of   other      erroneous        findings     which           do     not    affect    the

conclusions.”        In re Estate of Mullins, 182 N.C. App. 667, 670-

71, 643 S.E.2d 599, 601 (citation omitted), disc. rev. denied,

361 N.C. 693, 652 S.E.2d 262 (2007).                     Here, even if the trial

court’s findings as to the amounts of the debts were erroneous,

it did not affect the distribution of property, and thus we need

not address this issue.            See id.    This argument is overruled.

2.       Attorney’s Fee Debt

         Plaintiff   also   argues    that    the    trial          court   should   have

included in the distribution the $22,637.29 “debt” of attorney’s

fees which were awarded to defendant by the trial court in a

prior ORDER ON ATTORNEY FEES regarding “child support, post-

separation      support     and     alimony[;]”          we        cannot   fathom    why

plaintiff would argue that an award of attorney’s fees incurred

by defendant on        these claims, which obviously did not exist

during the marriage or on the date of separation, could possibly

be   a    marital    debt   or    included    in    an    equitable         distribution

award.

             A marital debt is one incurred during the
             marriage and before the date of separation
             by either spouse or both spouses for the
             joint benefit of the parties. The party who
             claims that any debt is marital bears the
             burden of proof on that issue. The party so
             claiming must prove the value of the debt on
             the date of separation and that it was
                                -26-
            incurred during the marriage for the joint
            benefit of the husband and wife.

Becker v. Becker, 127 N.C. App. 409, 414-15, 489 S.E.2d 909, 913

(1997) (citations, quotation marks, and ellipses omitted).       This

argument is entirely frivolous and overruled.

                           V.   Valuation

     Plaintiff argues that the trial court failed to properly

value several items of property.

A.   Lakeview Drive Property

     As discussed above, the Lakeview Drive Property has marital

and separate components, which the trial court valued in the ED

Judgment.    We will start by seeking to determine what the trial

court actually did, since plaintiff’s brief does not articulate

this. We will express the trial court’s findings in table form:

       Item of Property:               Value:       Finding of Fact
                                                          No.:

Value of entire Lakeview Drive     $200,000.00            50
           Property
          Lot values                   $37,000.00         50
(separate property owned 50/50
        by each party)
 Value of structures including     $163,000.00            51
residence and a separate garage
    Mortgage balance on the        $108,132.25            52
   residence on the date of
          separation
  Equity value in structures           $54,867.75         52

  Premarital expenditures by       $102,397.00            40
plaintiff (plaintiff’s separate
                                 -27-
              interest)              (65% using
                                     the correct
                                       number)4
       Marital expenditures on        $55,128.64          47
              residence
                                     (35% using
                                      correct
                                      number)5
    Value of gift of ½ interest in   $17,832.026          56
     structures from plaintiff to
              defendant

        Because the trial court found that plaintiff made a gift to

defendant of a one-half interest in the home and garage, the

trial court found that “there is an additional jointly owned

separate component in the property of $36,267.58, of which each

party would own ½, or $18,133.79.”7 We    agree    that   the   trial

court’s math was wrong due to the typographical error of listing

4
   The order finds $107,397.07 as plaintiff’s pre-marital
expenditures on the residence and garage in finding of fact 53,
which plaintiff claims, and we agree, is a typographical error,
and we have included the correct number from finding of fact 40.
The trial court found that 66.1% of the cost of the residence
was incurred by plaintiff prior to marriage, but this should be
65% using the correct numbers.
5
  The trial court found 33.9%, for the same reasons as stated in
footnote 4.
6
  The trial court finds the amount to be $18,133.79 based on the
typographical error mentioned in footnote 4. Using the correct
number   of   $102,397.00  yields  the   correct   amount  here,
$17,832.02.
7
  Again, using the correct number of $102,397.07 for plaintiff’s
pre-marital contribution on the home and garage, this should be
a “separate component in the property of $35,664.04, of which
each party would own ½, or” $17,832.02.
                                            -28-
$107,397.07 as plaintiff’s pre-marital contribution on the home

and garage instead of $102,397.07, which then makes the trial

court’s     calculation       of    the     percentages        wrong.         Yet    we    do

understand how the trial court valued the property, the values

are supported by the evidence, and we do not find any abuse of

discretion in how the trial court allocated the percentages of

values.

       Plaintiff’s real objection is to the classification of the

property, based upon the trial court’s finding that plaintiff

made    a   gift     to    defendant      of       a    one-half     interest       in    the

structures      on   the    land,     but    we        have   already      rejected      that

argument.       We therefore remand for the trial court to correct

the    typographical       error      and      resulting       miscalculations,           but

otherwise overrule this argument.

B.     Business Value

       Plaintiff also contends that “defendant failed to get an

appropriate        business        valuation.”          (Original     in      all    caps.)

Plaintiff’s     argument      mainly        faults       defendant      for    failing     to

request     a   valuation     of     plaintiff’s          businesses,         specifically

AirTech, which he argues he owned twenty years prior to the

marriage; Rental Ice Machine; and the rental properties.                                  This

argument is quite odd, as one would expect that if defendant
                                       -29-
were    to   present      evidence   of   business    valuation,         she   would

present a higher value than plaintiff.                We do not think that

plaintiff is arguing that the valuation of his business assets

and accounts was too low; clearly, he thinks it was too high.

However, plaintiff himself admits “[t]he CPA that testified on

behalf of the Plaintiff . . . offered the only insight into the

value of Plaintiff’s separate businesses[.]”                  (Emphasis added.)

Thus, plaintiff is conceding that the trial court relied solely

upon evidence presented by plaintiff as to the value all of

these properties.          To the extent that the trial court lacked

evidence     on    these    valuations,    plaintiff,      as    the     owner    and

operator of these businesses, would be primarily at fault, as he

had    all   of    the   information   regarding     his     “separate     business

property[.]”        It appears that because the trial court accepted

some of his evidence, but rejected other parts, plaintiff seeks

to impugn the trial court for using the evidence he himself

presented, arguing that “knowing the favor Defendant’s counsel

garnered with the trial judge, he chose to use pieces of the

Plaintiff’s        separate   business    property      to      arrive    at     [an]

increased marital award for an approximate two and [a] half year

marriage.”        (Emphasis added.)

       Plaintiff’s additional arguments on this issue address the
                                          -30-
credibility and weight of the evidence, not its sufficiency to

support the findings of fact. Plaintiff challenges at least 14

findings of fact as being “against the manifest weight” of the

evidence     and    then     proceeds     to     argue,    picking      and   choosing

various findings at random, what his evidence showed and why the

trial court should have relied upon it.                         Plaintiff does not

argue that the trial court did not have evidence upon which to

make   its   findings       of   fact,    but    rather    that    it   was   not    his

evidence or that the trial court picked which portions to rely

upon instead of accepting all of it.

       Contrary to plaintiff’s arguments, the manifest weight of

the evidence is not the correct standard of review; we review

the trial court’s findings of fact to determine if they are

supported by competent evidence.                 Peltzer, ___ N.C. App. at ___,

732 S.E.2d at 359.            Furthermore, “[t]he trial court’s findings

of fact are binding on appeal as long as competent evidence

supports     them,        despite   the    existence       of     evidence    to     the

contrary.”     Id. at ___, 732 S.E.2d at 359.                   Also, “it is within

a   trial    court’s        discretion     to      determine      the    weight      and

credibility        that    should   be    given     to    all    evidence     that    is

presented during the trial.”               Phelps v. Phelps, 337 N.C. 344,

357, 446 S.E.2d 17, 25 (1994).              We will not reweigh the evidence
                                   -31-
presented to the trial court, so this argument is overruled.

                             VI.       Distribution

     Plaintiff also raises several arguments as to the actual

distribution of the marital property.

A.   Calculation of the Credit for Post-Separation Payments by
     Plaintiff on the Mortgage on the Lakeview Drive Property

     Plaintiff argues that “the trial court erred by failing to

honor the stipulation of the parties and/or correctly calculate

the stipulation of the parties[.]”              (Original in all caps.)

Plaintiff bases this argument upon the provisions of the Consent

Order of 17 November 2010, in which the parties resolved the

issues of child support, defendant’s claims for post-separation

support   and   alimony   were     dismissed,    and   interim   equitable

distribution was made.     The relevant provisions of the Consent

Order state that:

               4.   The   plaintiff   shall   pay   the
          monthly mortgage payment on the residence
          formerly occupied by the parties as husband
          and wife, for nine months, but in any event,
          no longer than until August 17, 2011, and in
          addition, he shall pay the ad valorem taxes
          and insurance on the said residence at 355
          Lakeview Drive, Red Springs, North Carolina.

          . . . .

               16. The defendant shall pay the pro
          rata mortgage payment for the month of
          August, 2011, by paying 13 days thereof, in
          the   event   all   issues   of   equitable
                                      -32-
            distribution      are   not   resolved      by    August,
            2011.

                 17. The plaintiff shall continue to
            pay the mortgage, taxes, and insurance on
            the residence formerly occupied by the
            parties, until August 17, 2011, but his
            payments thereon shall be considered as
            interim equitable distribution, for which he
            shall be entitled to a credit at the time of
            the entry of any equitable distribution
            judgment.

                 18. In    the   event    the   equitable
            distribution action is tried and judgment is
            entered prior to August 17, 2011, the
            interim equitable distribution payments as
            provided   for   herein   shall   cease   and
            terminate, but in no event shall the interim
            equitable distribution payments required of
            the plaintiff herein be extended beyond
            August 17, 2011.

       Plaintiff contends that the trial court’s finding of fact

in   the   ED   Judgment   awarding    him     credit   for    making   mortgage

payments was in error because it “short[ed]” him the payments

made from the date of separation in June 2009 until December

2010 and that the trial court used the wrong amount for the

monthly payments, claiming that he testified that in October

2010 the payment was $1,021.17.              Plaintiff also testified that

the payment in November of 2011 was $1,018.97 and $1,000.03 in

December of 2011.      However, plaintiff’s argument ignores his own

very    detailed    exhibit     number       45,   which     lists   the   “Post

separation BB & T Costs Paid for by” plaintiff which includes
                                   -33-
the mortgage payments for each month up until September of 2011.

The payments vary over time, but for the months of September

2010 until August 2011 the payments were $987.45, the amount as

found by the trial court.       This was the amount of each and every

payment during the relevant time period, which was from the date

of entry of the Consent Order, November of 2010, until August of

2011, the ending date which was very specifically set forth in

the November 2010 Consent Order.          This adds up to 8 months,

beginning in December of 2010 and ending in August 2011, at

$987.45 per month, with the prorated payment for August 2011 of

$541.62, and a total of $8,441.22, precisely the amount found by

the trial court.

      Plaintiff argues that the trial court “erred by choosing

not to recognize or misinterpreting the agreement of the parties

in the 17 November 2010 Consent of the parties” and claims that

this nearly $20,000 error is an “unbalanced award [which] gives

the appearance [of] further bias against Plaintiff and suggests

an   unbalanced   abuse   of   discretion.”   Plaintiff   is   entirely

incorrect.   The trial court applied the Consent Order exactly as

it was written.    The parties seem to have anticipated that their

equitable distribution case would be heard by 17 August 2011 and

chose to tailor their Consent Order on this assumption, even to
                                           -34-
the   extent    of    providing      for    a     pro-rata      payment   for    August.

Plaintiff then filed a motion for peremptory setting to hear the

case on 15 August 2011.              Unfortunately, the case was not heard

in August 2011, and it was peremptorily set for 19 September

2011, but this peremptory setting was continued on plaintiff’s

request.       A     series   of     motions      and     countermotions       regarding

interim equitable distribution ensued, addressing the disputes

which   arose      because     the    ending       date    of    the   Consent     Order

provisions     had    passed    with    no      final     resolution      of   equitable

distribution, ending in another interim equitable distribution

order or about 18 November 2011, in which plaintiff was ordered

to pay an interim equitable distribution payment of $10,000.00

to defendant.        The trial finally began on 14 November 2011, “but

could not be completed during that session of court[,]” and

resumed at the 19 March 2012 session of the trial court, which

was the next session at which the trial judge “was assigned to

hold civil court in Hoke County.”

      The Consent Order encompassed many issues which are not

subjects   of      this   appeal.          The     parties      reached    a    detailed

agreement regarding the mortgage payments for their own reasons

which are not revealed by our record, and neither we nor the

trial court can add to or subtract from that agreement.                             The
                                          -35-
trial court gave exactly the                credit dictated by the Consent

Order.   This argument is overruled.

B.   Failure to Make Findings of Fact and Conclusions of Law
     Regarding the Presumption of an In-Kind Distribution

     Plaintiff contends that “the trial court failed to make any

findings     of    fact      and    conclusions       of    law   relating    to   the

presumption       of   an    in    kind   distribution.”          (Original   in   all

caps.)     The trial court ordered the following distribution to

defendant:

                 a.   By transfer to [defendant] of
            [plaintiff’s] ½ undivided interest in the
            value of the lots upon which the residence
            and garage are situated, with a value of
            $18,500.

                 b.   By transfer to [defendant] of
            [plaintiff’s] additional separate interest
            in the residence of $18,133.79 [or corrected
            amount $17,832.02].

                 c.   The balance of the distributive
            award in the amount of $8,192.81 shall be
            paid by the plaintiff to the defendant
            within nine months of the date of the entry
            of this order, or upon the refinance of the
            residence by the plaintiff as required under
            paragraph 7, supra, so as to secure the
            release of the plaintiff from the deed of
            trust on the said residence.

     Plaintiff argues that the trial court did not make any

findings   of     fact      or    conclusions    of   law    to   support    making   a

distributive award not in-kind.                 While most of the distribution
                                 -36-
was in-kind, with the exception of $8,192.81 which was needed to

balance out the distribution, it is true that the trial court

did not specifically address why it ordered this payment.

    In Allen v. Allen, our Court addressed this situation:

           N.C. Gen. Stat. § 50-20(e) (2003) creates a
           presumption that an in-kind distribution of
           marital or divisible property is equitable,
           but   permits   a   distributive  award   to
           facilitate, effectuate, or supplement the
           distribution. The judgment of equitable
           distribution must contain a finding of fact,
           supported by evidence in the record, that
           the presumption in favor of an in-kind
           distribution has been rebutted.      In the
           instant case, the trial court did not make
           findings pertaining to the presumption that
           an in-kind division of the property was
           equitable. Yet, the record contains evidence
           that defendant’s business was a closely held
           corporation and not susceptible of division.
           Such evidence would support a finding that
           the in-kind presumption was rebutted.     We
           remand for the entry of further findings of
           fact regarding the basis for the court’s
           distributive award.

168 N.C. App. 368, 372-73, 607 S.E.2d 331, 334 (2005) (citations

and quotation marks omitted).      Here, instead of a closely held

corporation, plaintiff has a sole proprietorship, but the same

logic   applies.   We   remand   for    the   trial   court   to   make   an

additional finding of fact as to how the presumption in favor of

an in-kind award was rebutted and a conclusion of law supporting
                                           -37-
its distributive award.8

       Plaintiff also argues that “the trial court failed to point

to a source of liquid assets from which Plaintiff could pay the

distributive award as required by Embler v. Embler, 159 N.C.

App.     186, 582 S.E.2d 628 (2003).”                  We disagree.         In Embler, the

husband    argued      he    was    ordered       to    pay     a    distributive       award

without a finding that he had liquid assets.                               Id. at 187, 582

S.E.2d at 629.         Here, several bank accounts, valued in excess of

$60,000.00 in total, were distributed to plaintiff; these are

liquid    assets      which       could    logically       serve       as    a    source    of

payment.        In    addition,      the   trial        court       gave    plaintiff   nine

months    to    make    the       payment.    Accordingly,            this       argument   is

overruled.

               VII. Awarding Lakeview Drive Property to Defendant

       Plaintiff also makes a separate argument in his brief that

defendant      should       not    have    been    awarded          the    Lakeview     Drive

Property because she does not have the financial ability to

maintain it.         But plaintiff cites no law nor are we aware of any

requiring the trial court to consider as a distributional factor

what may happen to property in the future or a party’s ability

8
  We note that the trial court could have simply allocated
$8,192.81 from one of the bank accounts to defendant, thus
accomplishing an in-kind distribution in full and eliminating
plaintiff’s next argument regarding a source for the payment.
                                   -38-
to maintain a property.        Accordingly, plaintiff’s arguments as

to the Lakeview Drive Property are overruled.

                           VIII.   Conclusion

    For      the   foregoing   reasons,   we    remand   for   additional

findings of fact and conclusions of law regarding the Duffie

Road Property, for correction of the typographical error and

resulting miscalculations regarding the Lakeview Drive Property,

and for an additional finding of fact as to how the presumption

in favor of an in-kind award was rebutted and a conclusion of

law supporting its distributive award; as to all other issues,

we affirm.

    REMANDED in part and AFFIRMED in part.

    Judges CALABRIA and DAVIS concur.